Case 4:17-cv-00557-JED-FHM Document 26 Filed in USDC ND/OK on 07/02/19 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OKLAHOMA

  LARRY M. GARDNER                                )
                                                  )    Case No.: 17-CV-00557-JED-FHM
                    Plaintiff,                    )
                                                  )
  v.                                              )
                                                  )
  TRIAD PRECISION PRODUCTS, INC.,                 )
                                                  )
                    Defendant.                    )

                                 JOINT STIPULATION OF DISMISSAL

         Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), it is hereby stipulated and agreed that any and

  all claims brought or that could have been brought in the above-entitled case by Plaintiff against

  Defendant be hereby dismissed with prejudice against filing of a future action thereon as to

  Defendant. The parties are to bear their respective costs, including any possible attorneys’ fees

  or other expenses of this litigation.

         Submitted this 2nd day of July, 2019.


                                                       Respectfully submitted,


                                                       s/Daniel E. Smolen
                                                       Daniel E. Smolen, OBA #19943
                                                       SMOLEN & ROYTMAN
                                                       701 South Cincinnati Avenue
                                                       Tulsa, Oklahoma 74119
                                                       Telephone:     (918) 585-2667
                                                       Facsimile:     (918) 585-2669
                                                       danielsmolen@ssrok.com
                                                       Attorney for Plaintiff


                                                       s/C. Michael Copeland*
                                                       James E Weger, OBA # 9437
                                                       C. Michael Copeland, OBA #13261
                                                       JONES, GOTCHER & BOGAN, P.C
Case 4:17-cv-00557-JED-FHM Document 26 Filed in USDC ND/OK on 07/02/19 Page 2 of 2




                                                   3800 First Place Tower
                                                   15 East Fifth Street
                                                   Tulsa, OK 74103-4309
                                                   jweger@jonesgotcher.com
                                                   bbrown@jonesgotcher.com
                                                   ATTORNEYS FOR DEFENDANT
                                                   *signed with permission by filing attorney



                                CERTIFICATE OF SERVICE

         This is to certify that on the 2nd day of July, 2019, I electronically transmitted the
  foregoing document to the Clerk of Court using the ECF System for filing and transmittal of a
  Notice of Electronic Filing to the following ECF registrants:



  James E. Weger
  Mike Copeland
  JONES, GOTCHER & BOGAN, P.C
  3800 First Place Tower
  15 East Fifth Street
  Tulsa, OK 74103-4309
  jweger@jonesgotcher.com
  bbrown@jonesgotcher.com
  ATTORNEYS FOR DEFENDANT

                                                    s/ Daniel E. Smolen
                                                    Daniel E. Smolen




                                               2
